DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/264,383 filed on December 1, 2021.  Claims 1 to 22 are currently pending with the application.
	
Claim Objections
Claims 1 to 3, 10 to 12, 19, and 20 are objected to because of the following informalities:  
Claim 1 recites “memory coupled with the at least one processor”, and should read “a memory coupled with the at least one processor”.  
Claim 1 recites “the versioning of the first version including storing of a version of the respective data image and the respective operation log, for the first node, at the secondary storage platform received via the node agent”, which is not clear since it appears that it reads “the secondary storage platform received via the node agent”.  For purposes of clarity, it should read “the versioning of the first version including storing of a version of the respective data image and the respective operation log received via the node agent, for the first node, at the secondary storage platform”.  Same rationale applies to independent claims 10 and 19, since they recite similar limitations.
Claim 2 recites the limitation “the first topology change” in line 5. In view of claim amendments, and for purposes of clarity and consistency in the claim’s terminology, it should read 
	Claim 2 recites the limitation “the operations log for the node” in line 4, which appears to contain a typographical error, and that should read “the operation log for the node”.  Same rationale applies to claims 11 and 20, since they recite similar limitations.
Claim 3 recites the limitation “identifying the synchronization of the data” in line 3, which appears to contain a typographical error, and that should read “identifying that the synchronization of the data”.  Same rationale applies to claim 12 since it recites similar limitations.
	Appropriate corrections are required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the topology change being an addition of a first shard to the clustered database that includes at least two shards”.  This limitation is not clear.  It is not clear whether the addition of a first shard includes at least two shards, or if the topology change is an addition of a first shard to “the clustered database that includes at least two shards”.  In the case the correct interpretation is the second one, it would raise a lack of antecedent basis issue, since there is 
Claim 2 recites the limitations “a timestamp for the first shard” in line 4, and “the timestamp” in line 5.  It is not clear if the “a timestamp for the first shard” is the same as the “a timestamp associated with the first shard” recited in claim 1 at line 11 in page 6, or if it refers to a different timestamp for the first shard.  Moreover, it is not clear to which timestamp “the timestamp” in line 5 is referring to, from the previously recited timestamps which include “a timestamp for the first shard” in line 4, “a timestamp associated with the first shard” in claim 1 line 11 at page 6, and “a timestamp for other shards” in claim 1 line 12 at page 6.  Therefore, claim 2 is indefinite.  Same rationale applies to claims 11 and 20, since they recite similar limitations.
Claim 7 recites the limitation “the timestamp for the clustered database” in line 6.  There is insufficient antecedent basis for this limitation in the claim. Same rationale applies to claim 16 since it recites similar limitations.
 Claim 8 recites the limitations “a timestamp for the first shard” and “the timestamp” in line 3.  It is not clear if the “a timestamp for the first shard” is the same as the “a timestamp associated with the first shard” recited in claim 1 at line 11 in page 6, or if it refers to a different timestamp for the first shard.  Moreover, it is not clear to which timestamp “the timestamp” in line 3 is referring to, from the previously recited timestamps which include “a timestamp for the first shard” in line 3, “the timestamp for the clustered database” in claim 7 at line 6, “a timestamp associated with the first shard” in claim 1 line 11 at page 6, and “a timestamp for other shards” in claim 1 line 12 at page 6.  These issues render claim 8 indefinite.  Same rationale applies to claim 16 since it recites similar limitations.
Response to Arguments
	The following is in response to arguments filed on December 1, 2021.  Applicant’s arguments have been fully and carefully considered and are persuasive.  Rejection under 35 USC § 103 are hereby withdrawn.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169